                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 CLIFFORD M. FARMER; GLORIA                     Case No. 18-CV-2375 (SRN/BRT)
 LITTLE; and MONAQUE FARMER,

                       Plaintiff,

           v.                                               ORDER

CHAD JOHNSON, Parole Agent;
DEREK WEINKE, Parole Agent;
LAWRENCE K., Parole Agent;
SHAWN BLIVEN, DOC Agent;
SAM AZURE, DOC Agent;
RUSS JUDE, DOC Agent;
NATE COLE, DOC Agent;
BRUCE MEAGER, DOC Agent;
NATE COLE, DOC Agent; and
OTHERS YET TO BE INDENTIFIED,
Acting under the color of state law in their
individual and official capacities; and
D.O.C.,

                       Defendants.


Clifford M. Farmer, 1160 Sherburne Avenue, St. Paul, Minnesota 55104, pro se.


      This matter is before the Court upon the Report and Recommendation of United

States Magistrate Judge Becky R. Thoron dated January 8, 2019. No objections have been

filed to that Report and Recommendation in the time period permitted. Based upon the

Report and Recommendation of the Magistrate Judge, and upon all of the files, records,

and proceedings herein, the Court now makes and enters the following Order:
      IT IS HEREBY ORDERED that Plaintiffs Gloria A. Little and Monaque D. Farmer

are DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 41(b) for failure to

prosecute.



Dated: January 25, 2019

                                           s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Court
